UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7824



ANGEL SANCHEZ,

                                           Petitioner - Appellant,

          versus


CHARLES S. WALTERS, III, Superintendent,

                                            Respondent - Appellee.



Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CA-02-257-1)


Submitted:   February 6, 2003          Decided:     February 13, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant. Clarence Joe DelForge, III, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Angel Sanchez seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).     We

have reviewed the record and conclude for the reasons stated by the

district court that Sanchez has not made a substantial showing of

the denial of a constitutional right.   See Sanchez v. Walters, No.

CA-02-257-1 (M.D.N.C. Oct. 24, 2002).      Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2